DETAILED ACTION

The claims 1-11, 13-17, 19, and 20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 4-6, 13-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 12-07-2021 have been fully considered but they are not persuasive.

A.  Applicant's argument with respect to claims 1-11, 13-17, 19, and 20, has misconstrued the examiner's position regarding after establishing the second communication session, communicating, from the communication system, the first device audio of the first communication session to the second second-end device as second session audio of the second communication session in place of communicating the second device audio as the second session audio corresponding to the second device video.  Mufti teaches after establishing the second communication session, communicating, from the communication system, the first device audio of the first communication session to the second second-end device as second session audio of the second communication session in place of communicating the second device audio as the second session audio corresponding to the second device video, (i.e., section 0031 teaches tearing down communication sessions; section 0160 teaches adjusting capabilities of established sessions; section 0177 teaches handover of audio and changing from one audio stream to another stream for example hold music clearly this type of audio stream switching falls within the broadest reasonable interpretation of the claim language which is broadly claiming a transfer of audio streams; section 0018 teaches audio and video; section 0021 teaches handing over video or audio to reduce load to separate session in order to prevent session dropping; section 0135 teaches using second session to compensate for higher loads; clearly these sections together and in combination with the primary reference teaches substituting one audio stream with another audio stream within the audio or video conference). “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mufti (US 20180324235 A1) in view of Allen et al. (US 20100312897 A1).

With respect to claim 1, Mufti teaches establishing, via a communication system, a first communication session between a first first-end device and a first second-end device, the first first-end device obtaining first device audio during the first communication session, first device audio including voice communications of a conversation occurring via the first communication session, (i.e., section 0038 teaches establishing a first session and sending audio; section 0032 shows that the anchoring network device anchors the session; section 0046 shows that the anchoring network device and the network gateway can be combined together).  Mufti teaches establishing, via a communication system, a second communication session between a second first-end device and a second second-end device, the second first-end device obtaining second device audio and second device video during the second communication session, the second communication session being separate from the first communication session, the second device audio corresponding to the second device video and including voice communications of a video conversation occurring via the second communication session, (i.e., section 0135 teaches establishing a second communication  obtaining, at the communications system, the first device audio from the first first-end device and the second device audio from the second first-end device, (i.e., section 0027 teaches gateway; section 0070 teaches receiving multiple audio from different devices; section 0032 shows that the anchoring network device anchors the session; section 0046 shows that the anchoring network device and the network gateway can be combined together). Mufti teaches after establishing the second communication session, communicating, from the communication system, the first device audio of the first communication session to the second second-end device as second session audio of the second communication session in place of communicating the second device audio as the second session audio corresponding to the second device video, (i.e., section 0031 teaches tearing down communication sessions; section 0160 teaches adjusting capabilities of established sessions; section 0177 teaches handover of audio and changing from one audio stream to another stream for example hold music clearly this type of audio stream switching falls within the broadest reasonable interpretation of the claim language which is broadly claiming a transfer of audio streams; section 0018 teaches audio and video; section 0021 teaches handing over video or audio to reduce load to separate session in order to prevent session dropping; section 0135 teaches using  Mufti teaches communicating, from the communication system, the second device video from the second first-end device to the second second-end device at the same time as communicating the first device audio from the first-end device to the second second-end device, (i.e., section 0031 teaches tearing down communication sessions; section 0160 teaches adjusting capabilities of established sessions; section 0177 teaches handover of audio; section 0018 teaches audio and video; section 0021 teaches handing over video or audio to reduce load to separate session in order to prevent session dropping; section 0135 teaches using second session to compensate for higher loads). Mufti teaches and communicating, in response to termination of the first communication session, the second device audio to the second second-end device as the second session audio of the second communication session, (i.e., section 0031 teaches tearing down communication sessions; section 0160 teaches adjusting capabilities of established sessions; section 0177 teaches handover of audio). Mufti discloses the claimed subject matter as discussed above except as part of the second communication session while communicating the second device video to the second second-end device, wherein communicating the first device audio to the second second-end device in place of communicating the second device audio to the second second-end device occurs while both the first communication session and the second communication session are active and the communication system is obtaining both the first device audio of the first communication session from the first first-end device and the second device video and the second device audio of the second communication session from the second first-end device.  However, Allen teaches as part of the second communication session while communicating the second device video to the second second-end device, wherein communicating the first device audio to the second second-end device in place of communicating the second device audio to the second second-end device occurs while both the first communication session and the second communication session are active and the communication system is obtaining both the first device audio of the first communication session from the first first-end device and the second device video and the second device audio of the second communication session from the second first-end device, (i.e., section 0007 teaches multiple sessions; section 0010 teaches obtaining both first audio and second audio while both sessions are active; section 0005 teaches using video or other multimedia services; section 0006 teaches using various media types including video and audio) in order to 

With respect to claim 2, Mufti teaches wherein the first first-end device and the second first-end device are a same device, (i.e., section 0178 teaches one or multiple terminals).

With respect to claim 3, Mufti teaches wherein the first second-end device and the second second-end device are a same device, (i.e., section 0178 teaches one or multiple terminals).

With respect to claim 7, Allen further teaches wherein the first first-end device and the second first-end device are both associated with a first user and the first second-end device and the second second-end device are both associated with a second user, (i.e., fig. 2; section 0084) therefore The limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 12, Mufti teaches wherein the second first-end device obtains video during the second communication session and wherein the operations further comprise communicating the video to the second second-end device while communicating the first audio to the second second-end device, (i.e., section 0031 teaches tearing down communication sessions; section 0160 teaches adjusting capabilities of established sessions; section 0177 teaches handover of audio; section 0018 teaches audio and video; section 0021 teaches handing over video or audio to reduce load to separate session in order to prevent session dropping; section 0135 teaches using second session to compensate for higher loads).

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 17 above, and the claim is rejected on that basis.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL MESA
Examiner
Art Unit 2447

/J.M/Examiner, Art Unit 2447            

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447